Filed 9/24/14 P. v. Estrada CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX

THE PEOPLE,                                                                  2d Crim. No. B254126
                                                                          (Super. Ct. No. 2013002541)
 Plaintiff and Respondent,                                                     (Ventura County)
                                                                            No Change in Judgment
v.
RAY MIGUEL ESTRADA,
 Defendant and Appellant.



THE COURT
The opinion filed herein on September 22, 2014, is modified as follows:
         Change the Ventura County Superior Court number from 2013002451 to read
2013002541.
         There is no change in judgment.
Filed 9/22/14 (unmodified version)
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX

THE PEOPLE,                                                                  2d Crim. No. B254126
                                                                          (Super. Ct. No. 2013002451)
    Plaintiff and Respondent,                                                  (Ventura County)
v.
RAY MIGUEL ESTRADA,
    Defendant and Appellant.


                    Ray Miguel Estrada appeals his conviction by plea for transportation/sale of
heroin. (Health & Saf. Code, § 11352, subd. (a).) The trial court granted probation with
240 days county jail and awarded 110 days presentence credit (Pen. Code, §§ 2900.5,
                        1
subd. (a); 4019). Appellant's sole contention on appeal is that the trial court failed to
award him all the presentence custody credits to which he is entitled.
The Attorney General agrees. We modify the judgment to reflect that appellant was
awarded 586 days presentence credit (293 days actual custody; 293 days conduct credit).
(People v. Bruner (1995) 9 Cal.4th 1178, 1193-1194.) The judgment, as modified, is
affirmed.
                                                 Procedural History
                    On January 30, 2013, appellant entered a plea of not guilty to one count of
transportation/sale of heroin in Ventura County Superior Court. Appellant failed to
appear at a March 20, 2013 early disposition conference after he was remanded to

1
    All statutory references are to the Penal Code unless otherwise stated.
custody for violating probation in Los Angeles County Superior Court Case No.
LASPA07251201. The Los Angeles County Superior Court revoked probation and
imposed a two year sentence based on a 2012 conviction for carrying a concealed
firearm. (§ 25400, subd. (a).) Appellant served 238 days and was returned to Ventura
County on November 8, 2013.
              On November 20, 2013, appellant entered a change of plea in the Ventura
case. Pursuant to a negotiated plea, appellant was granted formal probation with 240
days county jail. The trial court awarded 110 days presentence credit (55 days actual
custody and 55 days conduct credit) but denied appellant's request for presentence credits
for the Los Angeles custody time.
                                        Dual Credits
              Appellant argues, and the Attorney General agrees that he is entitled to dual
credits for the time served in Los Angeles. Anyone convicted of a felony is entitled to
credit against his term of imprisonment for time spent in custody prior to sentencing. (§
2900.5, subd. (a).) Section 2900.5, subdivision (b) provides that ". . . credit shall be
given only where the custody to be credited is attributable to proceedings related to the
same conduct for which the defendant has been convicted." Based on prior cases
interpreting section 2900.5 (In re Joyner (1989) 48 Cal.3d 487 and In re Rojas (1979) 23
Cal.3d 152), our Supreme Court in People v. Bruner, supra, 9 Cal.4th 1178 distilled a
rule of strict causation in calculating presentence credits: "[W]here a period of
presentence custody stems from multiple, unrelated incidents of misconduct, such
custody may not be credited against a subsequent formal term of incarceration if the
prisoner has not shown that the conduct which underlies the term to be credited was also
a 'but for' cause of the earlier restraint." (Id., at pp. 1193-1194.) Stated another way,
appellant must show that the conduct which led to his conviction was the sole reason for
his loss of liberty in Los Angeles during the presentence period. (Id., at p. 1191.)
              But for appellant's Ventura arrest on the heroin charge, appellant would not
have been in custody in Los Angeles from March 15, 2013 through November 8, 2013, a
total of 238 days. Based on section 2900.5, subdivision (b) and People v. Bruner, supra,


                                              2
appellant is entitled to 55 days actual custody and 55 days conduct credit for the Ventura
custody time, plus 238 days actual custody (§ 2900.5, subd. (a)) and 238 days conduct
credit (§ 4019) for the Los Angeles custody time.
              The judgment is modified to reflect that appellant was awarded 293 days
actual custody (§ 2900.5, subd. (a)) plus 293 days conduct credit (§ 4019) for a total of
586 days presentence custody credit. The clerk of the superior court is directed to amend
the December 31, 2013 sentencing minute order.
              The judgment, as modified, is affirmed.
              NOT TO BE PUBLISHED.


                                                        YEGAN, J.

We concur:


              GILBERT, P.J.


              PERREN, J.




                                             3
                                  Kevin J. McGee, Judge

                             Superior Court County of Ventura

                            ______________________________


             Stephen P. Lipson, Public Defender, Michael C. McMahon, Chief Deputy
and Michele M. Castillo, Deputy Public Defender, for Appellant.


             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Scott A. Taryle,
Supervising Deputy Attorney General, Linda C. Johnson, Deputy Attorney General, for
Plaintiff and Respondent.




                                            4